In the United States Court of Federal Claims
                            OFFICE OF SPECIAL MASTERS
                                           No. 14-771V
                                      Filed: August 4, 2015

* * * * * * * * * * * * * * * *                              UNPUBLISHED
KENNETH SHORES,               *
                              *                              Special Master Gowen
          Petitioner,         *
                              *                              Joint Stipulation on Damages;
v.                            *                              Influenza Vaccine;
                              *                              Guillain-Barré Syndrome.
SECRETARY OF HEALTH           *
AND HUMAN SERVICES,           *
                              *
          Respondent.         *
                              *
* * * * * * * * * * * * * * * *

Alison H. Haskins, Maglio Christopher & Toale, PA, Sarasota, FL, for petitioner.
Julia W. McInerny, United States Department of Justice, Washington, DC, for respondent.

                           DECISION ON JOINT STIPULATION1

        On August 22, 2014, Kenneth Shores (“petitioner”) filed a petition pursuant to the National
Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2006). Petitioner alleged
that as a result of receiving an influenza (“flu”) vaccine on November 19, 2012, he suffered
Guillain-Barré Syndrome (“GBS”). Stipulation ¶ 2, 4, filed August 3, 2015. Further, petitioner
alleged that he experienced residual effects of his injury for more than six months. Id. at ¶ 4.

       On August 3, 2015, the parties filed a stipulation in which they state that a decision should

1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat.
2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by
that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                 1
be entered awarding compensation. Respondent denies that the flu vaccination caused petitioner’s
GBS or any other injury. Id. at ¶ 6. Nevertheless, the parties agree to the joint stipulation, attached
hereto as Appendix A. The undersigned finds the stipulation reasonable and adopts it as the
decision of the Court in awarding damages, on the terms set forth therein.

       The parties stipulate that petitioner shall receive the following compensation:

       1) A lump sum of $170,000.00, in the form of a check payable to petitioner, Kenneth
          Shores. This amount represents compensation for all damages that would be
          available under 42 U.S.C. § 300aa-15(a); and

       2) A lump sum of $13,046.30, for reimbursement to the State of Oregon Department
          of Human Services for the Medicaid Lien, in the form of a check payable jointly
          to petitioner and

                       Oregon Department of Human Services
                       Office of Payment Accuracy and Recovery
                       Attn: Mary Beth Pike
                       P.O. Box 14512
                       Salem, OR 97309-0416

       Id. at ¶ 8.

       The undersigned approves the requested amounts for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         The clerk of the court SHALL ENTER JUDGMENT in accordance with the terms of
the parties’ stipulation.3

       IT IS SO ORDERED.

                                               s/ Thomas L. Gowen
                                               Thomas L. Gowen
                                               Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                  2